Citation Nr: 9907284	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-32 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim on appeal.  
The veteran who had active service from September 1971 to 
February 1974, appealed that decision and the case was 
referred to the Board for appellate review. 


FINDING OF FACT

A back disorder has not been shown by competent medical 
evidence to be causally or etiologically related to service.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A.§ 1110 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Regulations further provide 
that service connection shall be granted for any disability 
which is proximately due to, the result of, or for the degree 
of aggravation caused by a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (1998).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489, 497-98 
(1997). 

Service medical records note that the veteran complained of 
moderate back pain in March 1973, and was diagnosed with 
chronic low back strain in June 1973.  He had mild tenderness 
in the L3-L4 area over the posterior aspect of the iliac 
crest, with no spasm.  In December 1973, he complained that 
the pain had been getting worse for the past four months, and 
that, on the previous day, he had fallen down a ladder and 
struck his mid-back on the right side, although his 
complaints were of pain in the lumbosacral area.  There was 
no paravertebral spasm but there was extreme tenderness over 
the lumbar vertebrae and the paravertebral muscles.  Range of 
motion was within normal limits.  He was diagnosed with low 
back strain, with no disc disease.  The veteran's separation 
examination report during the following month noted no 
abnormality of the spine, but did include a "history of 
lumbosacral strain since February 1973 [sic], aggravated with 
extensive lifting." 

Following testimony provided by the veteran at a personal 
hearing in February 1996, the Erie, Pennsylvania VA medical 
center (VAMC) was requested to provide treatment records from 
February 1974 to December 1979.  In May 1996, the Erie VAMC 
reported that the veteran's records had been "retired" in 
1990 and that the Federal Records Center stated that they 
could not locate such records.  However, the VAMC was 
subsequently able to produce treatment records from June 
1981.  These indicated that the veteran had complained of a 
one-week history of low back pain.  The veteran "claim[ed] 
that the same thing occurred to him under the same 
circumstances eight years ago while he was in service." 

In August 1995, the veteran filed a claim for worker's 
compensation for lumbar degenerative disc disease due to 
injuries sustained in June 1994.  Correspondence, dated in 
August 1996, from Stephen W. Blatchley, M.D., reveals that on 
two occasions at work, in January and June 1994, the veteran 
suffered episodes of chest pain and loss of consciousness 
resulting in falls.  Dr. Blatchley, who stated that he had 
been treating the veteran for the past ten years, indicated 
that subsequent examination revealed extensive disc bulging 
throughout the veteran's spine, with disc disease in the 
lumbar spine. 

VA treatment records from October 1994 note that the veteran 
had a multitude of complaints following an "injury at work 
in June," that resulted in an injury to, among other things, 
his low back.  The impression was of "chronic pain in neck 
and back, secondary to disc problem."  

Numerous private and VA treatment records from November 1994 
to April 1998 confirm that the veteran was diagnosed with 
chronic low back pain and muscle spasm.  None of these 
records contains an opinion that the veteran's back disorder 
is related to service.  A VA examination report, dated in 
February 1995, notes a diagnosis of chronic mechanical low 
back pain.  The veteran then gave a history of injuring his 
back in service but also reported work-related back injuries 
in 1980 and 1994.  He stated that he had sought medical help 
for his back on multiple occasions between 1975 and 1980.  

At his personal hearing in February 1996, the veteran 
testified that he injured his back in service falling down 
some stairs.  He stated that he received treatment at a 
military hospital, but could not remember whether this was in 
"Portsmouth," Philadelphia, Pennsylvania, or Erie, 
Pennsylvania.  Following separation, he said, he continued to 
receive private treatment, as well as VA treatment at a 
facility in Erie.  He said he underwent physical therapy and 
was given a back brace.  After separation from service, he 
attended college "in the mid 70's" and while there, he fell 
down some stairs again and was treated by VA in Erie.  He 
stated that after college, he next sought treatment at 
private medical facilities in Houston, Texas, where he moved 
in 1981.  In the "mid 1980's," he said, he moved to Sidney, 
Ohio.  He denied seeking any VA treatment until June 1994 
since at that time, he said, he was working as a maintenance 
supervisor and "lifting . . . was just something that I 
didn't have to do."  He did, however, see his private 
physician, Dr. Blatchley, for his back.  

The veteran also testified that his civilian job aggravated 
his service and college back injuries because he had to 
"lift or haul.  And sometimes be in an awkward position."  
He also stated that he had filed an industrial compensation 
claim due to an injury sustained in June 1994 and that his 
claim had been denied.  

At a second personal hearing, in September 1998, the veteran 
testified that he injured his back in service after "moving 
some equipment."  He stated that the injury occurred in 
"early 1973," and that his back condition was exacerbated 
in service by "a lot of stairs, a lot of climbing."  He 
stated further that he sought treatment on numerous occasions 
in service, and that upon separation, he was not given an 
examination.  The veteran stated that he currently used a 
cane because he had trouble walking due to muscle spasm in 
his legs, and that he also wore a back brace.  

The veteran testified that his service medical records show 
that his back problems in service were located at L4 and L5, 
and that his current records show that his current problems 
are located in the same place.  He maintained that his back 
problems were not acute and transitory in service, but were 
chronic and have persisted to the present.  He also denied 
having suffered any back injury following separation from 
service.  He maintained further that his worker's 
compensation claim was not for his back, but for chest pains 
in June 1994 that caused him to pass out and fall, and an 
injury to his wrist due to the fall.  He indicated that his 
back symptomatology was "discovered" by a review of his 
medical records during the pursuit of his worker's 
compensation claim, but that the June 1994 accident did not 
cause his back pain.  He indicated further that he was unable 
to provide additional private treatment records, and that 
treatment records from the Erie, Pennsylvania VAMC, prior to 
1981, had been destroyed.

Following a careful review of the evidence, the Board finds 
that the veteran has not met all three requirements for a 
well grounded claim and his claim for service connection for 
a back disorder must therefore be denied.  Medical records 
establish that the veteran currently suffers from disorders 
of the lumbar, thoracic, and cervical spine, and service 
medical records indicate treatment for lumbar strain.  
However, despite the abundant medical evidence submitted in 
this case, the veteran has not presented any competent 
medical evidence of a nexus between his current disorders of 
the back and his period of military service or any event 
thereof.

Service medical records show that the veteran had a period of 
low back pain and strain from March to December 1973.  By the 
time of his separation examination, however, his back was 
described as normal, although a history of back pain was 
noted.  The veteran maintains that he continued to suffer 
from symptoms following separation, but that his VA records 
of back treatment up to the 1980's have been destroyed and 
that private records from this period are similarly 
unavailable.  The Board notes, however, that the earliest 
available post-service VA records showing treatment for back 
pain, from June 1981, indicate that the veteran gave only a 
one-week history of lower back pain after turning around to 
reach for something, and said that "the same thing occurred 
to him under the same circumstances eight years ago while he 
was in the service," indicating that he had not had any 
complaints since that time.

The inservice symptoms do not relate to a condition for 
which, under judicial precedent, lay observation is 
competent, and the separation examination indicates that the 
veteran's back was normal.  Thus, a chronic condition is not 
shown in service.  38 C.F.R. § 3.303(b).  There is otherwise 
lacking any medical data or opinion linking any current 
disorder of the veteran's back to his period of military 
service.  The only evidence presented by the veteran that 
tends to show a connection between his service injury or 
injuries and his current afflictions are his own statements, 
and those of his wife.  He testified at the two RO hearings 
that he received treatment for his back from separation up 
until the present, although he also appeared to indicate that 
he injured his back in college in "the mid 1970's" as well 
as at work in 1994.  Nevertheless, his statements and those 
of his spouse represent evidence of continuity of 
symptomatology, but not competent medical evidence that 
relates the present condition to that symptomatology.  See 
Savage, supra; see also Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (lay persons are not competent to render 
opinion as to medical diagnosis or etiology).

Because of the lack of competent evidence of a relationship 
between the veteran's currently diagnosed back disorder, and 
either service, or his post-service 


symptomatology, the claim for service connection for a back 
disorder is not well grounded and is thus denied.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran's 
claim is not well grounded, VA has no further duty to assist 
the veteran in developing the record to support his claim.  
See Epps, supra (there is nothing in the text of 38 U.S.C. 
§ 5107 to suggest that VA has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
well grounded claim). 

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  Judicial 
precedent is to the effect that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather proceeds to adjudication on the merits, 
there is no prejudice to the appellant solely from the 
omission of the well grounded-claim analysis.   Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996); see Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In any event, the quality of 
evidence the veteran would need to well ground his claim or 
to reopen it on the basis of new and material evidence is 
nearly the same.  Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc).

The Board has considered the doctrine of reasonable doubt.  
However, as the veteran's claim does not even cross the 
threshold of being a well grounded claim, a weighing of the 
merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, the Board notes that it is aware of no circumstances 
in this matter that would put VA on notice that any 
additional relevant evidence may exist which could be 
obtained that, if true, would well ground the veteran's claim 
of entitlement to service connection for a back disorder.  
See generally McKnight v. Gober, No. 97-7062 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Entitlement to service connection for a back disorder is 
denied.



		
	BRIAN J. MILMOE	
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

